PROSPECTUS  SEPTEMBER 1, 2010 Contents Fund Summary CitizensSelect Prime Money Market Fund 1 CitizensSelect Treasury Money Market Fund 5 Fund Details Goal and Approach 8 Investment Risks 10 Management 12 Shareholder Guide Buying and Selling Shares 13 Distributions and Taxes 16 Services for Fund Investors 16 Financial Highlights 17 For More Information See back cover. This prospectus is to be used only by affiliates of Citizens Financial Group, Inc. (collectively,Citizens) and their respective clients . The funds are sold exclusively to Citizens and certain other institutions, acting for themselves, or in a fiduciary, advisory, agency, brokerage, custodial or similar capacity. Shares of the funds may not be purchased directly by individuals. See Buying and Selling Shares for more information. Fund Summary CitizensSelect Prime Money Market Fund INVESTMENT OBJECTIVE The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. The Dreyfus Corporation has agreed to pay all of the funds expenses, except management fees, Rule 12b-1 fees, administrative and omnibus account services fees, and certain other expenses, including the fees and expenses of the non-interested board members and their counsel. Annual fund operating expenses (expenses that you pay each year as percentage of the value of your investment) Management fees 0.10 Other expenses* Administrative services fee 0.25 Omnibus account services fee 0.10 Other fund expenses 0.01 Total annual fund operating expenses* Fee waiver and/or expense reimbursement** (0.01) Total annual fund operating expenses (after fee waiver and/or expense reimbursement) * Amounts do not reflect the fee paid by the fund to the U.S. Treasury Department in connection with the funds participation under the Treasury Departments Temporary Guarantee Program for Money Market Funds (the Program). If the Program fee had been reflected, Other fund expenses would have been 0.04% and Total annual fund operating expenses would have been 0.49%. These fees would have reflected the funds participation in the Program for the period from May 1, 2009 through September 18, 2009 (the termination date of the funds participation in the Program). ** Dreyfus has agreed to reduce its fees in an amount equal to the funds allocable portion of fees and expenses of the non-interested board members and their counsel (in the amount of 0.01% for the past fiscal year). EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. The examples are based on net operating expenses, which reflect the waiver/reimbursement by Dreyfus. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $46 $144 $252 $567 1 PRINCIPAL INVESTMENT STRATEGY As a money market fund, the fund is subject to maturity, liquidity, quality and diversification requirements designed to help it maintain a stable share price. To pursue its goal, the fund invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities; certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries; repurchase agreements, including tri-party repurchase agreements; asset-backed securities; and domestic and dollar-denominated foreign commercial paper, and other short-term corporate obligations, including those with floating or variable rates of interest. The fund may invest more than 25% of the net assets in domestic or dollar-denominated foreign back obligations. PRINCIPAL RISKS An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The funds yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither Dreyfus nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the funds share price from falling below $1.00. The following are the principal risks that could reduce the funds income level and/or share price: Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market funds share price to drop below a dollar. Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the securitys price to fall, potentially lowering the funds share price. The credit quality of the securities held by the fund can change rapidly in certain market environments, and the default of a single holding could have the potential to cause significant deterioration of the funds net asset value. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially lowering the funds share price, even during periods of declining interest rates. Also, during such periods, redemptions by a few large investors in the fund may have a significant adverse effect on the funds net asset value and remaining fund shareholders. Banking industry risk. The risk generally associated with concentrating investments in the banking industry, such as interest rate risk, credit risk, and regulatory developments relating to the banking industry. Foreign investment risk. The risks generally associated with dollar-denominated foreign investments, such as economic and political developments, seizure or nationalization of deposits, imposition of taxes or other restrictions on payments of principal and interest. Government securities risk . Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. 2 Counterparty risk. The risk that a counterparty in a repurchase agreement could fail to honor the terms of its agreement. PERFORMANCE The bar chart and table shown illustrate the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class B shares from year to year. The table shows the average annual total returns of the funds Class B shares over time. The funds past performance (before and after taxes) is no guarantee of future results. More recent performance information may be available at www.dreyfus.com . Year-by-year total returns as of 12/31 each year (%) Class B shares Best Quarter (Q3, 2006) 1.25% Worst Quarter (Q4,2009) 0.00%. The year-to-date total return for the funds Class B shares as of 6/30/10 was 0.00%. Average annual total returns (as of 12/31/09) Class B shares 1 Year 5 Years 10 Years 0.21% 3.04% 2.32% Institutions may call toll-free 1-800-242-2224 for the current yield of the funds Class B shares. PORTFOLIO MANAGEMENT The funds investment adviser is The Dreyfus Corporation. PURCHASE AND SALE OF FUND SHARES In general, the funds minimum initial investment is $1 billion and there is no minimum subsequent investment. You may sell your shares on any business day by calling 1-800-242-2224 or by calling your Citizens representative. TAX INFORMATION The fund anticipates that dividends and other distributions paid by the fund are subject to federal income tax, and may be subject to state and local taxes, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may 3 create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 4 Fund Summary CitizensSelect Treasury Money Market Fund INVESTMENT OBJECTIVE The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. The Dreyfus Corporation has agreed to pay all of the funds expenses, except management fees, Rule 12b-1 fees, administrative and omnibus account services fees, and certain other expenses, including the fees and expenses of the non-interested board members and their counsel. Annual fund operating expenses (expenses that you pay each year as percentage of the value of your investment) Management fees 0.10 Other expenses Administrative services fee 0.25 Omnibus account services fee 0.10 Other fund expenses 0.01 Total annual fund operating expenses Fee waiver and/or expense reimbursement* (0.01) Total annual fund operating expenses (after fee waiver and/or expense reimbursement) * Dreyfus has agreed to reduce its fees in an amount equal to the funds allocable portion of fees and expenses of the non-interested board members and their counsel (in the amount of 0.01% for the past fiscal year). EXAMPLE The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. The examples are based on net operating expenses, which reflect the waiver/reimbursement by Dreyfus. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $46 $144 $252 $567 PRINCIPAL INVESTMENT STRATEGY As a money market fund, the fund is subject to maturity, liquidity, quality and diversification requirements designed to help it maintain a stable share price. To pursue its goal, the fund only invests in securities issued or guaranteed as to principal and interest by the U.S. government. By investing in these securities, the fund seeks greater credit safety for investors. In exchange for the level of credit safety offered by U.S. government securities, 5 the funds yield may be lower than those of money market funds that do not limit their investments to U.S. government securities. PRINCIPAL RISKS An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The funds yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither Dreyfus nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the funds share price from falling below $1.00. The following are the principal risks that could reduce the funds income level and/or share price: Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market funds share price to drop below a dollar. U.S. Treasury securities risk. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity, but the market prices for such securities are not guaranteed and will fluctuate. PERFORMANCE The bar chart and table shown illustrate the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class B shares from year to year. The table shows the average annual total returns of the funds Class B shares over time. The funds past performance (before and after taxes) is no guarantee of future results. More recent performance information may be available at www.dreyfus.com . Year-by-year total returns as of 12/31 each year (%) Class B shares Best Quarter (Q4, 2006) 1.15%. Worst Quarter (Q4, 2009) 0.00%. The year-to-date total return for the funds Class B shares as of 6/30/10 was 0.00%. Average annual total returns (as of 12/31/09) Class B shares Since Inception 1 Year 5 Years (05/01/02) 0.00% 2.47% 1.89% Institutions may call toll free 1-800-242-2224 for the current yield of the funds Class B shares. 6 PORTFOLIO MANAGEMENT The funds investment adviser is The Dreyfus Corporation. PURCHASE AND SALE OF FUND SHARES In general, the funds minimum initial investment is $1 billion and there is no minimum subsequent investment. You may sell your shares on any business day by calling 1-800-242-2224 or by calling your Citizens representative. TAX INFORMATION The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 7 Fund Details GOAL AND APPROACH Each fund is a money market mutual fund with a separate investment portfolio. The operations and results of one fund are unrelated to those of the other fund. This combined prospectus has been prepared for the convenience of investors so that investors can consider two investment choices in one document. Each fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. As a money market fund, each fund is subject to the maturity, liquidity, quality and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help money market funds maintain a stable share price of $1.00 (although the fund cannot guarantee that it will always do so). Each fund is required to hold at least 30% of its assets in cash, U.S. Treasury securities, certain other government securities with remaining maturities of 60 days or less, or securities that can readily be converted into cash within five business days. In addition, each fund is required to hold at least 10% of its assets in cash, U.S. Treasury securities, or securities that can readily be converted into cash within one business day. The maximum weighted average maturity of each funds portfolio is 60 days and the maximum weighted average life to maturity of each funds portfolio is 120 days. Each fund purchases securities with the highest credit rating only, or the unrated equivalent as determined by Dreyfus. The main difference between the funds are the securities in which they invest. CitizensSelect Prime Money Market Fund purchases securities with the highest credit rating only, or the unrated equivalent. CitizensSelect Treasury Money Market Fund purchases only securities issued or guaranteed as to principal and interest by the U.S. government. CitizensSelect Prime Money Market Fund The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue its goal, the fund invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches repurchase agreements, including tri-party repurchase agreements asset-backed securities domestic and dollar-denominated foreign commercial paper, and other short-term corporate obligations, including those with floating or variable rates of interest Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. CitizensSelect Treasury Money Market Fund The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. 8 To pursue its goal, the fund only invests in securities issued or guaranteed as to principal and interest by the U.S. government. By investing in these securities, the fund seeks greater credit safety for investors. In exchange for the level of credit safety offered by U.S. government securities, the funds yield may be lower than those of money market funds that do not limit their investments to U.S. government securities. 9 INVESTMENT RISKS An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The funds yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither Dreyfus nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the funds share price from falling below $1.00. The following are the principal risks that could reduce the funds income level and/or share price: CitizensSelect Prime Money Market Fund Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. The funds yield will vary; it is not fixed for a specific period like the yield on a bank certificate of deposit. A sharp and unexpected rise in interest rates could cause a money market funds share price to drop below a dollar. However, the extremely short maturities of the securities held in money market portfolios - a means of achieving an overall fund objective of principal safety - reduces their potential for price fluctuation. A low interest rate environment may prevent the fund from providing a positive yield or paying fund expenses out of fund assets and could impair the funds ability to maintain a stable net asset value. Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the securitys price to fall, potentially lowering the funds share price. Although the fund invests only in high-quality debt securities, any of the funds holdings could have its credit rating downgraded or could default. The credit quality of the securities held by the fund can change rapidly in certain market environments, and the default of a single holding could have the potential to cause significant deterioration of the funds net asset value. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially lowering the funds share price, even during periods of declining interest rates. Also, during such periods, redemptions by a few large investors in the fund may have a significant adverse effect on the funds net asset value and remaining fund shareholders. Banking industry risk. The risks generally associated with concentrating investments in the banking industry, such as interest rate risk, credit risk, and regulatory developments relating to the banking industry. Foreign investment risk. The risks generally associated with dollar-denominated foreign investments, such as economic and political developments, seizure or nationalization of deposits, imposition of taxes or other restrictions on payment of principal and interest. Government securities risk. Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity. In addition, because many types of U.S. government securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. Counterparty risk. The risk that a counterparty in a repurchase agreement could fail to honor the terms of its agreement. 10 CitizensSelect Treasury Money Market Fund Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. The funds yield will vary; it is not fixed for a specific period like the yield on a bank certificate of deposit. A sharp and unexpected rise in interest rates could cause a money market funds share price to drop below a dollar. However, the extremely short maturities of the securities held in money market portfolios - a means of achieving an overall fund objective of principal safety - reduces their potential for price fluctuation. A low interest rate environment may prevent the fund from providing a positive yield or paying fund expenses out of fund assets and could impair the funds ability to maintain a stable net asset value. U.S. Treasury securities risk. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity, but the market prices for such securities are not guaranteed and will fluctuate. Because U.S. Treasury securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. 11 MANAGEMENT The investment adviser for each fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $339 billion in approximately 193 mutual fund portfolios. For the past fiscal year, CitizensSelect Prime Money Market Fund and CitizensSelect Treasury Money Market Fund each paid Dreyfus a management fee at an annual rate of 0.10% and 0.10%, respectively, of the value of such funds average daily net assets. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds semi-annual report for the fiscal period ended October 31, 2009. MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of each fund. Rule 12b-1 fees and shareholder services fees, as applicable, are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the funds, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of a fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the funds. The funds, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by each fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. 12 Shareholder Guide BUYING AND SELLING SHARES Each fund is sold exclusively to Citizens and certain other institutional investors, acting for themselves, or in a fiduciary, advisory, agency, brokerage, custodial or similar capacity. Fund shares may not be purchased directly by individuals, although Citizens, and certain other approved institutions, may purchase shares for accounts maintained by individuals. Generally, investors will be required to open a single master account with the fund for all purposes. In certain cases, the fund may require investors to maintain separate master accounts for shares held by the investor (i) for its own account, for the account of other institutions and for accounts for which the institution acts as a fiduciary, and (ii) for accounts for which the investor acts in some other capacity. Each fund offers four classes of shares in separate prospectuses. Individuals or entities for whom Citizens purchases fund shares should consult their Citizens representative to determine which class of shares is made available to them and to purchase or sell fund shares. Citizens may impose policies, limitations and fees which are different from those described in this prospectus. Valuing Shares Your price for shares is the net asset value per share (NAV). Each funds securities are valued at amortized cost, which does not take into account unrealized gains or losses. As a result, portfolio securities are valued at their acquisition cost, adjusted over time based on the discounts or premiums reflected in their purchase price. Each fund uses this valuation method pursuant to Rule 2a-7 under the Investment Company Act of 1940 in order to be able to price its shares at $1.00 per share. In accordance with Rule 2a-7, each fund is subject to certain maturity, quality and diversification requirements to help maintain the $1.00 share price. When calculating its NAV, a fund compares the NAV using amortized cost to its NAV using available market quotations or market equivalents which generally are provided by an independent pricing service approved by the funds board. The pricing services procedures are reviewed under the general supervision of the board. How to Buy Shares Each funds NAV is generally calculated at 5:00 p.m. and 8:00 p.m. on days the New York Stock Exchange, or the transfer agent (as an Good Friday) as to CitizensSelect Prime Money Market Fund only, is open for regular business. An order will be priced at the next NAV calculated after the order and Federal Funds are received in proper form by the funds custodian or other authorized entity. As to CitizensSelect Prime Money Market Fund only, orders in proper form placed prior to 5:00 p.m., and payments for which are received in or converted into Federal Funds by the funds custodian by 6:00 p.m., will become effective at the price determined at 5:00 p.m. on that day, and the shares so purchased will receive the dividend declared on that day. As to CitizensSelect Treasury Money Market Fund only, orders in proper form placed prior to 3:00 p.m., and payments for which are received in or converted into Federal Funds by the funds custodian by 6:00 p.m., will become effective at the price determined at 5:00 p.m. on that day. Shares so purchased will receive the dividend declared on that day. Orders for shares placed between 3:00 p.m. and 5:00 p.m. will not be accepted and executed, and notice of the purchase order being rejected will be given to the institution placing the order, and any funds received will be returned promptly to the sending institution. Orders effected through compatible computer facilities after 5:00 p.m., but by 8:00 p.m., will become effective at the price determined at 8:00 p.m. on that day, if Federal Funds are received by the funds custodian by 11:00 a.m. 13 on the following business day. In this case, shares purchased will start earning dividends on the business day following the date the order became effective. Orders effected between 5:00 p.m. and 8:00 p.m., by a means other than a compatible computer facility (and otherwise in proper form), will become effective on the following business day. For all funds, all times are Eastern time. Each funds minimum initial investment is $1 billion, which may be waived at the funds discretion. How to Sell Shares You may sell (redeem) shares at any time by wire, telephone, or compatible computer facility. Your shares will be sold at the next determined NAV calculated after your order is received in proper form. in proper form and transmitted to the funds custodian by 5:00 p.m., the proceeds of the redemption, if transfer by wire is requested, ordinarily will be transmitted in Federal Funds on the same day, and the shares will not receive the dividend declared on that day. If a request for redemption is received in proper form by the funds custodian after 5:00 p.m., but by 8:00 p.m., the proceeds of the redemption ordinarily will be transmitted in Federal Funds on the next business day, and the shares will receive the dividend declared on that day. Any certificates representing fund shares being sold must be returned with your redemption request. For all funds, all times are Eastern time. The processing of redemptions and the delivery of the proceeds may be delayed beyond the same or next business day, depending on the circumstance, for any period (i) during which New York Stock Exchange is closed (other than on holidays or weekends), or during which trading on the New York Stock Exchange is restricted; (ii) when an emergency exists that makes difficult the disposal of securities owned by a fund or the determination of the fair value of the funds net assets; or (iii) as permitted by order of the Securities and Exchange Commission for the protection of fund shareholders. If, for one of these reasons, the processing of redemptions and delivery of redemption proceeds is delayed beyond the same or next business day, the delay may be for up to seven days.For these purposes, the Securities and Exchange Commission determines the conditions under which trading shall be deemed to be restricted and an emergency shall be deemed to exist. 14 General Policies Unless you decline telephone privileges on your application, you may be responsible for any fraudulent telephone or online order as long as the funds transfer agent takes reasonable measures to confirm that instructions are genuine. Money market funds generally are used by investors for short-term investments, often in place of bank checking or savings accounts, or for cash management purposes. Investors value the ability to add and withdraw their funds quickly, without restriction. For this reason, although Dreyfus discourages excessive trading and other abusive trading practices, the funds have not adopted policies and procedures, or imposed redemption fees or other restrictions such as minimum holding periods, to deter frequent purchases and redemptions of fund shares. Dreyfus also believes that money market funds, such as the funds, are not targets of abusive trading practices, because money market funds seek to maintain a $1.00 per share price and typically do not fluctuate in value based on market prices. However, frequent purchases and redemptions of a funds shares could increase the funds transaction costs, such as market spreads and custodial fees, and may interfere with the efficient management of a funds portfolio, which could detract from the funds performance. Accordingly, each fund reserves the right to refuse any purchase or exchange request. Each fund also reserves the right to: refuse any purchase or exchange request change or discontinue its exchange privilege, or temporarily suspend the privilege during unusual market conditions change its minimum investment amounts redeem in kind, or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the funds assets). Each fund also may process purchase and sale orders and calculate its NAV on days the funds primary trading markets are open and the funds management determines to do so. 15 DISTRIBUTIONS AND TAXES Each fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. Each fund also realizes capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. Each fund normally pays dividends once a month and capital gain distributions, if any, annually. Fund dividends and capital gain distributions will be reinvested in the fund unless the investor instructs the fund otherwise. There are no fees or sales charges on reinvestments. Distributions paid by the funds are subject to federal income tax, and may also be subject to state or local taxes (unless the investor is investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to investors as ordinary income. The tax status of any distribution generally is the same regardless of how long the investor has been in the fund and whether distributions are reinvested or taken in cash. An investors sale of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on an investment in the fund generally is the difference between the cost of the investors shares and the amount received when the investor sells them. The tax status of an investors distributions will be detailed in the investors annual tax statement from the fund. Because everyones tax situation is unique, please consult your tax adviser before investing. SERVICES FOR FUND INVESTORS Exchange privilege An investor may purchase, in exchange for Class B shares of one fund, Class B shares of the other fund. An exchange may be requested in writing or by telephone. Any new account established through an exchange will have the same privileges as the original account (as long as they are available). There is currently no fee for exchanges. Auto-Exchange privilege Auto-Exchange privilege enables an investor to invest regularly (on a monthly, semi-monthly, quarterly or annual basis), in exchange for Class B shares of one fund, in Class B shares of the other fund, if the investor is a shareholder in such fund. There is currently no fee for this privilege. 16 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of each funds Class B shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with each funds financial statements, is included in the annual report, which is available upon request. Year Ended April 30, CitizensSelect Prime Money Market Fund 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .016 .044 .049 .035 Distributions: Dividends from investment incomenet (.000) a (.016) (.044) (.049) (.035) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .03 1.58 4.45 4.97 3.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .48 .48 .45 .45 .45 Ratio of net expenses to average net assets .36 .48 b .45 .45 .45 Ratio of net investment income to average net assets .04 1.57 4.37 4.87 3.53 Net Assets, end of period ($ x 1,000) 199,808 397,701 389,731 419,560 329,610 a Amount represents less than $.001 per share. b Expense waivers and/or reimbursements amounted to less than .01%. Year Ended April 30, CitizensSelect Treasury 2009 2008 2007 2006 Money Market Fund Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .006 .034 .045 .031 Distributions: Dividends from investment incomenet (.000) a (.006) (.034) (.045) (.031) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .58 3.43 4.60 3.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .45 .47 .45 .45 .45 Ratio of net expenses to average net assets .16 .40 .45 .45 .45 Ratio of net investment income to average net assets .00 b .54 3.54 4.54 3.16 Net Assets, end of period ($ x 1,000) 182,139 315,322 323,048 501,057 195,545 a Amount represents less than $.001 per share. b Amount represents less than .01%. 17 PROSPECTUS  SEPTEMBER 1, 2010 Contents Fund Summary CitizensSelect Prime Money Market Fund 1 CitizensSelect Treasury Money Market Fund 5 Fund Details Goal and Approach 8 Investment Risks 10 Management 12 Shareholder Guide Buying and Selling Shares 13 Distributions and Taxes 16 Services for Fund Investors 16 Financial Highlights 17 For More Information See back cover. This prospectus is to be used only by affiliates of Citizens Financial Group, Inc. (collectively,Citizens) and their respective clients . The funds are sold exclusively to Citizens and certain other institutions, acting for themselves, or in a fiduciary, advisory, agency, brokerage, custodial or similar capacity. Shares of the funds may not be purchased directly by individuals. See Buying and Selling Shares for more information. Fund Summary CitizensSelect Prime Money Market Fund INVESTMENT OBJECTIVE The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. The Dreyfus Corporation has agreed to pay all of the funds expenses, except management fees, Rule 12b-1 fees, administrative and omnibus account services fees, and certain other expenses, including the fees and expenses of the non-interested board members and their counsel. Annual fund operating expenses (expenses that you pay each year as percentage of the value of your investment) Management fees 0.10 Distribution (12b-1) fees 0.65 Other expenses* Administrative services fee 0.25 Omnibus account services fee 0.10 Other fund expenses 0.01 Total annual fund operating expenses* Fee waiver and/or expense reimbursement** (0.01) Total annual fund operating expenses (after fee waiver and/or expense reimbursement) * Amounts do not reflect the fee paid by the fund to the U.S. Treasury Department in connection with the funds participation under the Treasury Departments Temporary Guarantee Program for Money Market Funds (the Program). If the Program fee had been reflected, Other fund expenses would have been 0.04% and Total annual fund operating expenses would have been 1.14%. These fees would have reflected the funds participation in the Program for the period from May 1, 2009 through September 18, 2009 (the termination date of the funds participation in the Program). ** Dreyfus has agreed to reduce its fees in an amount equal to the funds allocable portion of fees and expenses of the non-interested board members and their counsel (in the amount of .01% for the past fiscal year). EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. The examples are based on net operating expenses, which reflect the waiver/reimbursement by Dreyfus. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $112 $350 $606 $1,340 1 PRINCIPAL INVESTMENT STRATEGY As a money market fund, the fund is subject to maturity, liquidity, quality and diversification requirements designed to help it maintain a stable share price. To pursue its goal, the fund invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities; certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries; repurchase agreements, including tri-party repurchase agreements; asset-backed securities; and domestic and dollar-denominated foreign commercial paper, and other short-term corporate obligations, including those with floating or variable rates of interest. The fund may invest more than 25% of the net assets in domestic or dollar-denominated foreign back obligations. PRINCIPAL RISKS An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The funds yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither Dreyfus nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the funds share price from falling below $1.00. The following are the principal risks that could reduce the funds income level and/or share price: Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market funds share price to drop below a dollar. Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the securitys price to fall, potentially lowering the funds share price. The credit quality of the securities held by the fund can change rapidly in certain market environments, and the default of a single holding could have the potential to cause significant deterioration of the funds net asset value. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially lowering the funds share price, even during periods of declining interest rates. Also, during such periods, redemptions by a few large investors in the fund may have a significant adverse effect on the funds net asset value and remaining fund shareholders. Banking industry risk. The risk generally associated with concentrating investments in the banking industry, such as interest rate risk, credit risk, and regulatory developments relating to the banking industry. Foreign investment risk. The risks generally associated with dollar-denominated foreign investments, such as economic and political developments, seizure or nationalization of deposits, imposition of taxes or other restrictions on payments of principal and interest. Government securities risk . Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. 2 Counterparty risk. The risk that a counterparty in a repurchase agreement could fail to honor the terms of its agreement. PERFORMANCE The bar chart and table shown illustrate the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class D shares from year to year. The table shows the average annual total returns of the funds Class D shares over time. The funds past performance (before and after taxes) is no guarantee of future results. More recent performance information may be available at www.dreyfus.com . Year-by-year total returns as of 12/31 each year (%) Class D Shares Best Quarter (Q3, 2006) 1.09%. Worst Quarter (Q4, 2009) 0.00%. The year-to-date total return for the funds Class D shares as of 6/30/10 was 0.00%. Average annual total returns (as of 12/31/09) Class D shares 1 Year 5 Years 10 Years 0.02% 2.48% 1.80% Institutions may call toll-free 1-800-242-2224 for the current yield of the funds Class D shares. PORTFOLIO MANAGEMENT The funds investment adviser is The Dreyfus Corporation. PURCHASE AND SALE OF FUND SHARES In general, the funds minimum initial investment is $1 billion and there is no minimum subsequent investment. You may sell your shares on any business day by calling 1-800-242-2224 or by calling your Citizens representative. TAX INFORMATION The fund anticipates that dividends and other distributions paid by the fund are subject to federal income tax, and may be subject to state and local taxes, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may 3 create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 4 Fund Summary CitizensSelect Treasury Money Market Fund INVESTMENT OBJECTIVE The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. The Dreyfus Corporation has agreed to pay all of the funds expenses, except management fees, Rule 12b-1 fees, administrative and omnibus account services fees, and certain other expenses, including the fees and expenses of the non-interested board members and their counsel. Annual fund operating expenses (expenses that you pay each year as percentage of the value of your investment) Management fees 0.10 Distribution (12b-1) fees 0.65 Other expenses* Administrative services fee 0.25 Omnibus account services fee 0.10 Other fund expenses 0.01 Total annual fund operating expenses Fee waiver and/or expense reimbursement* (0.01) Total annual fund operating expenses (after fee waiver and/or expense reimbursement) * Dreyfus has agreed to reduce its fees in an amount equal to the funds allocable portion of fees and expenses of the non-interested board members and their counsel (in the amount of .01% for the past fiscal year). EXAMPLE The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. The examples are based on net operating expenses, which reflect the waiver/reimbursement by Dreyfus. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $112 $350 $606 $1,340 PRINCIPAL INVESTMENT STRATEGY As a money market fund, the fund is subject to maturity, liquidity, quality and diversification requirements designed to help it maintain a stable share price. To pursue its goal, the fund only invests in securities issued or guaranteed as to principal and interest by the U.S. government. By investing in these securities, the fund seeks 5 greater credit safety for investors. In exchange for the level of credit safety offered by U.S. government securities, the funds yield may be lower than those of money market funds that do not limit their investments to U.S. government securities. PRINCIPAL RISKS An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The funds yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither Dreyfus nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the funds share price from falling below $1.00. The following are the principal risks that could reduce the funds income level and/or share price: Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market funds share price to drop below a dollar. U.S. Treasury securities risk. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity, but the market prices for such securities are not guaranteed and will fluctuate. PERFORMANCE The bar chart and table shown illustrate the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class D shares from year to year. The table shows the average annual total returns of the funds Class D shares over time. The funds past performance (before and after taxes) is no guarantee of future results. More recent performance information may be available at www.dreyfus.com . Year-by-year total returns as of 12/31 each year (%) Class D shares Best Quarter (Q4, 2006) 0.99%. Worst Quarter (Q4, 2009) 0.00%. The year-to-date total return for the funds Class D shares as of 6/30/10 was 0.00%. Average annual total returns (as of 12/31/09) Class D shares Since Inception 1 Year 5 Years (05/01/02) 0.00% 1.96% 1.42% Institutions may call toll free 1-800-242-2224 for the current yield of the funds Class D shares. 6 PORTFOLIO MANAGEMENT The funds investment adviser is The Dreyfus Corporation. PURCHASE AND SALE OF FUND SHARES In general, the funds minimum initial investment is $1 billion and there is no minimum subsequent investment. You may sell your shares on any business day by calling 1-800-242-2224 or by calling your Citizens representative. TAX INFORMATION The fund anticipates that dividends and other distributions paid by the fund are subject to federal income tax, and may be subject to state and local taxes, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 7 Fund Details GOAL AND APPROACH Each fund is a money market mutual fund with a separate investment portfolio. The operations and results of one fund are unrelated to those of the other fund. This combined prospectus has been prepared for the convenience of investors so that investors can consider two investment choices in one document. Each fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. As a money market fund, each fund is subject to the maturity, liquidity, quality and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help money market funds maintain a stable share price of $1.00 (although the fund cannot guarantee that it will always do so). Each fund is required to hold at least 30% of its assets in cash, U.S. Treasury securities, certain other government securities with remaining maturities of 60 days or less, or securities that can readily be converted into cash within five business days. In addition, each fund is required to hold at least 10% of its assets in cash, U.S. Treasury securities, or securities that can readily be converted into cash within one business day. The maximum weighted average maturity of each funds portfolio is 60 days and the maximum weighted average life to maturity of each funds portfolio is 120 days. Each fund purchases securities with the highest credit rating only, or the unrated equivalent as determined by Dreyfus. The main difference between the funds are the securities in which they invest. CitizensSelect Prime Money Market Fund purchases securities with the highest credit rating only, or the unrated equivalent. CitizensSelect Treasury Money Market Fund purchases only securities issued or guaranteed as to principal and interest by the U.S. government. CitizensSelect Prime Money Market Fund The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue its goal, the fund invests in a diversified portfolio of high-quality, dollar-denominated short-term debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches repurchase agreements, including tri-party repurchase agreements asset-backed securities domestic and dollar-denominated foreign commercial paper, and other short-term corporate obligations, including those with floating or variable rates of interest Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. CitizensSelect Treasury Money Market Fund The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. 8 To pursue its goal, the fund only invests in securities issued or guaranteed as to principal and interest by the U.S. government. By investing in these securities, the fund seeks greater credit safety for investors. In exchange for the level of credit safety offered by U.S. government securities, the funds yield may be lower than those of money market funds that do not limit their investments to U.S. government securities. 9 INVESTMENT RISKS An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The funds yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither Dreyfus nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the funds share price from falling below $1.00. The following are the principal risks that could reduce the funds income level and/or share price: CitizensSelect Prime Money Market Fund Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. The funds yield will vary; it is not fixed for a specific period like the yield on a bank certificate of deposit. A sharp and unexpected rise in interest rates could cause a money market funds share price to drop below a dollar. However, the extremely short maturities of the securities held in money market portfolios - a means of achieving an overall fund objective of principal safety - reduces their potential for price fluctuation. A low interest rate environment may prevent the fund from providing a positive yield or paying fund expenses out of fund assets and could impair the funds ability to maintain a stable net asset value. Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the securitys price to fall, potentially lowering the funds share price. Although the fund invests only in high-quality debt securities, any of the funds holdings could have its credit rating downgraded or could default. The credit quality of the securities held by the fund can change rapidly in certain market environments, and the default of a single holding could have the potential to cause significant deterioration of the funds net asset value. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially lowering the funds share price, even during periods of declining interest rates. Also, during such periods, redemptions by a few large investors in the fund may have a significant adverse effect on the funds net asset value and remaining fund shareholders. Banking industry risk. The risks generally associated with concentrating investments in the banking industry, such as interest rate risk, credit risk, and regulatory developments relating to the banking industry. Foreign investment risk. The risks generally associated with dollar-denominated foreign investments, such as economic and political developments, seizure or nationalization of deposits, imposition of taxes or other restrictions on payment of principal and interest. Government securities risk. Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury. Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer. Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity. In addition, because many types of U.S. government securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. 10 Counterparty risk. The risk that a counterparty in a repurchase agreement could fail to honor the terms of its agreement. CitizensSelect Treasury Money Market Fund Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. The funds yield will vary; it is not fixed for a specific period like the yield on a bank certificate of deposit. A sharp and unexpected rise in interest rates could cause a money market funds share price to drop below a dollar. However, the extremely short maturities of the securities held in money market portfolios - a means of achieving an overall fund objective of principal safety - reduces their potential for price fluctuation. A low interest rate environment may prevent the fund from providing a positive yield or paying fund expenses out of fund assets and could impair the funds ability to maintain a stable net asset value. U.S. Treasury securities risk. A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity, but the market prices for such securities are not guaranteed and will fluctuate. Because U.S. Treasury securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. 11 MANAGEMENT The investment adviser for each fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $339 billion in approximately 193 mutual fund portfolios. For the past fiscal year, CitizensSelect Prime Money Market Fund and CitizensSelect Treasury Money Market Fund each paid Dreyfus a management fee at an annual rate of 0.10% and 0.10%, respectively, of the value of such funds average daily net assets. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds semi-annual report for the fiscal period ended October 31, 2009. MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of each fund. Rule 12b-1 fees and shareholder services fees, as applicable, are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the funds, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of a fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the funds. The funds, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by each fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. 12 Shareholder Guide BUYING AND SELLING SHARES Each fund is sold exclusively to Citizens and certain other institutional investors, acting for themselves, or in a fiduciary, advisory, agency, brokerage, custodial or similar capacity. Fund shares may not be purchased directly by individuals, although Citizens, and certain other approved institutions, may purchase shares for accounts maintained by individuals. Generally, investors will be required to open a single master account with the fund for all purposes. In certain cases, the fund may require investors to maintain separate master accounts for shares held by the investor (i) for its own account, for the account of other institutions and for accounts for which the institution acts as a fiduciary, and (ii) for accounts for which the investor acts in some other capacity. Each fund offers four classes of shares in separate prospectuses. Individuals or entities for whom Citizens purchases fund shares should consult their Citizens representative to determine which class of shares is made available to them and to purchase or sell fund shares. Citizens may impose policies, limitations and fees which are different from those described in this prospectus. Class D shares are subject to an annual Rule 12b-1 fee of 0.65% paid to the funds distributor for distributing Class D shares, and for advertising and marketing related to Class D shares. Because this fee is paid on an ongoing basis out of fund assets attributable to Class D shares, over time it will increase the cost of your investment in Class D shares and could cost you more than paying other types of sales charges. Valuing Shares Your price for shares is the net asset value per share (NAV). Each funds securities are valued at amortized cost, which does not take into account unrealized gains or losses. As a result, portfolio securities are valued at their acquisition cost, adjusted over time based on the discounts or premiums reflected in their purchase price. Each fund uses this valuation method pursuant to Rule 2a-7 under the Investment Company Act of 1940 in order to be able to price its shares at $1.00 per share. In accordance with Rule 2a-7, each fund is subject to certain maturity, quality and diversification requirements to help maintain the $1.00 share price. When calculating its NAV, a fund compares the NAV using amortized cost to its NAV using available market quotations or market equivalents which generally are provided by an independent pricing service approved by the funds board. The pricing services procedures are reviewed under the general supervision of the board. How to Buy Shares Each funds NAV is generally calculated at 5:00 p.m. and 8:00 p.m. on days the New York Stock Exchange, or the transfer agent (as an Good Friday) as to CitizensSelect Prime Money Market Fund only, is open for regular business. An order will be priced at the next NAV calculated after the order and Federal Funds are received in proper form by the funds custodian or other authorized entity. As to CitizensSelect Prime Money Market Fund only, orders in proper form placed prior to 5:00 p.m., and payments for which are received in or converted into Federal Funds by the funds custodian by 6:00 p.m., will become effective at the price determined at 5:00 p.m. on that day, and the shares so purchased will receive the dividend declared on that day. As to CitizensSelect Treasury Money Market Fund only, orders in proper form placed prior to 3:00 p.m., and payments for which are received in or converted into Federal Funds by the funds custodian by 6:00 p.m., will become effective at the price determined at 5:00 p.m. on that day. Shares so purchased will receive the dividend declared on that day. Orders for shares placed between 3:00 p.m. and 5:00 p.m. will not be accepted and executed, 13 and notice of the purchase order being rejected will be given to the institution placing the order, and any funds received will be returned promptly to the sending institution. Orders effected through compatible computer facilities after 5:00 p.m., but by 8:00 p.m., will become effective at the price determined at 8:00 p.m. on that day, if Federal Funds are received by the funds custodian by 11:00 a.m. on the following business day. In this case, shares purchased will start earning dividends on the business day following the date the order became effective. Orders in proper form effected between 5:00 p.m. and 8:00 p.m., by a means other than a compatible computer facility (and otherwise in proper form), will become effective on the following business day. For all funds, all times are Eastern time. Each funds minimum initial investment is $1 billion, which may be waived at the funds discretion. How to Sell Shares You may sell (redeem) shares at any time by wire, telephone, or compatible computer facility. Your shares will be sold at the next determined NAV calculated after your order is received in proper form. in proper form and transmitted to the funds custodian by 5:00 p.m., the proceeds of the redemption, if transfer by wire is requested, ordinarily will be transmitted in Federal Funds on the same day, and the shares will not receive the dividend declared on that day. If a request for redemption is received in proper form by the funds custodian after 5:00 p.m., but by 8:00 p.m., the proceeds of the redemption ordinarily will be transmitted in Federal Funds on the next business day, and the shares will receive the dividend declared on that day. Any certificates representing fund shares being sold must be returned with your redemption request. For all funds, all times are Eastern time. The processing of redemptions and the delivery of the proceeds may be delayed beyond the same or next business day, depending on the circumstance, for any period (i) during which New York Stock Exchange is closed (other than on holidays or weekends), or during which trading on the New York Stock Exchange is restricted; (ii) when an emergency exists that makes difficult the disposal of securities owned by a fund or the determination of the fair value of the funds net assets; or (iii) as permitted by order of the Securities and Exchange Commission for the protection of fund shareholders. If, for one of these reasons, the processing of redemptions and delivery of redemption proceeds is delayed beyond the same or next business day, the delay may be for up to seven days.For these purposes, the Securities and Exchange Commission determines the conditions under which trading shall be deemed to be restricted and an emergency shall be deemed to exist. 14 General Policies Unless you decline telephone privileges on your application, you may be responsible for any fraudulent telephone or online order as long as the funds transfer agent takes reasonable measures to confirm that instructions are genuine. Money market funds generally are used by investors for short-term investments, often in place of bank checking or savings accounts, or for cash management purposes. Investors value the ability to add and withdraw their funds quickly, without restriction. For this reason, although Dreyfus discourages excessive trading and other abusive trading practices, the funds have not adopted policies and procedures, or imposed redemption fees or other restrictions such as minimum holding periods, to deter frequent purchases and redemptions of fund shares. Dreyfus also believes that money market funds, such as the funds, are not targets of abusive trading practices, because money market funds seek to maintain a $1.00 per share price and typically do not fluctuate in value based on market prices. However, frequent purchases and redemptions of a funds shares could increase the funds transaction costs, such as market spreads and custodial fees, and may interfere with the efficient management of a funds portfolio, which could detract from the funds performance. Accordingly, each fund reserves the right to refuse any purchase or exchange request. Each fund also reserves the right to: refuse any purchase or exchange request change or discontinue its exchange privilege, or temporarily suspend the privilege during unusual market conditions change its minimum investment amounts redeem in kind, or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the funds assets). Each fund also may process purchase and sale orders and calculate its NAV on days the funds primary trading markets are open and the funds management determines to do so. 15 DISTRIBUTIONS AND TAXES Each fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. Each fund also realizes capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. Each fund normally pays dividends once a month and capital gain distributions, if any, annually. Fund dividends and capital gain distributions will be reinvested in the fund unless the investor instructs the fund otherwise. There are no fees or sales charges on reinvestments. Distributions paid by the funds are subject to federal income tax, and may also be subject to state or local taxes (unless the investor is investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to investors as ordinary income. The tax status of any distribution generally is the same regardless of how long the investor has been in the fund and whether distributions are reinvested or taken in cash. An investors sale of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on an investment in the fund generally is the difference between the cost of the investors shares and the amount received when the investor sells them. The tax status of an investors distributions will be detailed in the investors annual tax statement from the fund. Because everyones tax situation is unique, please consult your tax adviser before investing. SERVICES FOR FUND INVESTORS Exchange privilege An investor may purchase, in exchange for Class D shares of one fund, Class D shares of the other fund. An exchange may be requested in writing or by telephone. Any new account established through an exchange will have the same privileges as the original account (as long as they are available). There is currently no fee for exchanges. Auto-Exchange privilege Auto-Exchange privilege enables an investor to invest regularly (on a monthly, semi-monthly, quarterly or annual basis), in exchange for Class D shares of one fund, in Class D shares of the other fund, if the investor is a shareholder in such fund. There is currently no fee for this privilege. 16 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of each funds Class D shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with each funds financial statements, is included in the annual report, which is available upon request. Year Ended April 30, CitizensSelect Prime Money Market Fund 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .010 .037 .042 .029 Distributions: Dividends from investment incomenet (.000) a (.010) (.037) (.042) (.029) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .97 3.78 4.30 2.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 1.13 1.10 1.10 1.10 Ratio of net expenses to average net assets .38 1.08 1.10 1.10 1.08 Ratio of net investment income to average net assets .00 b 1.01 3.51 4.22 2.94 Net Assets, end of period ($ x 1,000) 101,207 103,652 151,111 71,464 48,295 a Amount represents less than $.001 per share b Amount represents less than .01%. Year Ended April 30, CitizensSelect Treasury 2009 2008 2007 2006 Money Market Fund Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .002 .027 .039 .025 Distributions: Dividends from investment incomenet (.000) a (.002) (.027) (.039) (.025) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .21 2.76 3.92 2.52 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 1.13 1.10 1.10 1.10 Ratio of net expenses to average net assets .12 .83 1.10 1.10 1.08 Ratio of net investment income to average net assets .00 b .16 2.76 3.86 2.49 Net Assets, end of period ($ x 1,000) 6,591 3,271 2,950 4,078 6,018 a Amount represents less than $.001 per share b Amount represents less than .01%. 17
